Case 2:19-cv-01848-GW-SS Document 65 Filed 03/10/21 Page 1 of 13 Page ID #:810
                                                                                 1


     1                         UNITED STATES DISTRICT COURT

     2            CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

     3                HONORABLE GEORGE H. WU, U.S. DISTRICT JUDGE

     4

     5    SWEETWATER MALIBU CALIFORNIA, LLC,

     6                        Plaintiff,

     7         vs.                                      Case No. CV 19-1848-GW

     8    MAURICIO UMANSKY et al,

     9                      Defendants.
          _______________________________________/
    10

    11

    12                    REPORTER'S TELEPHONIC TRANSCRIPT OF
                                    STATUS CONFERENCE
    13                        THURSDAY, SEPTEMBER 10, 2020
                                        8:30 A.M.
    14                          LOS ANGELES, CALIFORNIA

    15

    16

    17

    18

    19

    20

    21        ________________________________________________________

    22                   TERRI A. HOURIGAN, CSR NO. 3838, CCRR
                            FEDERAL OFFICIAL COURT REPORTER
    23                     350 WEST FIRST STREET, ROOM 4311
                             LOS ANGELES, CALIFORNIA 90012
    24                              (213) 894-2849

    25




                              UNITED STATES DISTRICT COURT
Case 2:19-cv-01848-GW-SS Document 65 Filed 03/10/21 Page 2 of 13 Page ID #:811
                                                                                 2


     1                           APPEARANCES OF COUNSEL:

     2

     3    FOR THE PLAINTIFF:

     4        CYPRESS LLP
              BY: JULIAN BREW
     5        Attorney at Law
              11111 Santa Monica Boulevard, Suite 500
     6        Los Angeles, California 90025
              julian@cypressllp.com
     7

     8    FOR THE PLAINTIFF:

     9        FISHER and KREKORIAN
              BY: R. KEVIN FISHER
    10        Attorney at Law
              2121 Park Drive
    11        Los Angeles, California     90026
              rkf@fkslaw.net
    12

    13    FOR THE DEFENDANT:

    14        DLA PIPER LLP US
              BY: LEVI WILLIAM HEATH
    15        Attorney at Law
              2000 Avenue of the Stars, Suite 400
    16        Los Angeles, California 90067

    17

    18

    19

    20

    21

    22

    23

    24

    25




                              UNITED STATES DISTRICT COURT
Case 2:19-cv-01848-GW-SS Document 65 Filed 03/10/21 Page 3 of 13 Page ID #:812
                                                                                 3


     1         LOS ANGELES, CALIFORNIA; THURSDAY, SEPTEMBER 10, 2020

     2                                   8:30 A.M.

     3                                     --oOo--

     4

     5                  THE COURT:    Let me call the matter of United States

     6    versus One White Crystal Covered Glove and also Sweetwater

     7    Malibu versus Umansky.      Is there any appearances in either of

     8    those cases.

     9                  MR. FISHER:   Yes, Kevin Fisher appearing in both

    10    cases.

    11                        In the first case, I am appearing for One

    12    White Crystal Glove, and second, on behalf of Sweetwater.

    13                  THE COURT:    And for --is there anyone here for the

    14    government?

    15                  MR. LEE:    Good morning, Your Honor.    This is Woo Lee

    16    for the United States on the One White Crystal Covered Tour

    17    matter.

    18                  THE COURT:    Do we have --

    19                  MR. HEATH:    Good morning, Your Honor.    Levi Heath on

    20    behalf of Umansky and UMRO Realty Corp.

    21                  MR. LYONS:    Your Honor, this is Duane Lyons.

    22                        I'm also appearing on the behalf of the

    23    defendant in the One White Crystal matter.

    24                  MR. BREW:    This is also Julian Brew, also appearing

    25    for the plaintiffs in Sweetwater matter.




                              UNITED STATES DISTRICT COURT
Case 2:19-cv-01848-GW-SS Document 65 Filed 03/10/21 Page 4 of 13 Page ID #:813
                                                                                 4


     1                THE COURT:    Let me ask a quick question, weren't you

     2    guys supposed to give me a status report?

     3                MR. FISHER:    Yes, Your Honor.     One was

     4    electronically filed in both matters.

     5                THE COURT:    When was that, I didn't see it.

     6                MR. FISHER:    It was filed on Tuesday, Your Honor.

     7                THE COURT:    Okay.   All right.    Well, enlighten me,

     8    what did it say?

     9                MR. FISHER:    Your Honor, essentially in the USA

    10    matter, it said that the parties have had multiple negotiations

    11    attempting to come to agreement on a charity that to date may

    12    have been unable to do so, and they were opting to move forward

    13    with selecting a panel, and there were dates proposed for each

    14    party to select their panel members -- supposed to be one for

    15    each, and then the two panel members selected by the other

    16    parties are supposed to select a panel chairman.

    17                        The proposed date for the two parties who have

    18    selected both their members and a panel chairman are

    19    November 23rd, and then by sometime in March, the panel would

    20    report back to the parties on the use of the proceeds.

    21                THE COURT:    Okay.   And that will get rid of both

    22    cases -- no, it won't get rid of both cases, it would get rid

    23    of obviously of the White Glove case?

    24                MR. FISHER:    Well, Your Honor, it will set us down

    25    the alternate path set forth in the settlement agreement.




                              UNITED STATES DISTRICT COURT
Case 2:19-cv-01848-GW-SS Document 65 Filed 03/10/21 Page 5 of 13 Page ID #:814
                                                                                  5


     1                        And ultimately, the case would, I think, be

     2    disposed of once all of the funds are disposed of.

     3                        The other issue in the USA case, I will let

     4    Mr. Lyons address that.

     5                 THE COURT:   All right.

     6                 MR. LYONS:   Your Honor, so with regard to the

     7    selection of the panel, we proposed a date where the parties

     8    would agree on a representation on their respective members of

     9    the panel.

    10                        If they could not agree on a third party, then

    11    what we would ask is the Court to set a status conference on

    12    this matter for, I think, sometime in mid December, and

    13    assuming that the parties are unable to identify a third party,

    14    we would, you know, provide the Court with notice of that by,

    15    say, November 30th.

    16                        Then the Court could have a status conference,

    17    and we could at that point in time discuss the composition of

    18    the panel by the Court, either selecting a third party or as

    19    the settlement agreement provides, forcing the parties to go to

    20    mediation to somehow select a third party.

    21                        Once we get a third party, we believe that the

    22    case should move expeditiously.

    23                        It's been somewhat protracted.       I don't know

    24    all of the reasons why it has been protracted, because those

    25    have been conversations I have not been a party to.




                              UNITED STATES DISTRICT COURT
Case 2:19-cv-01848-GW-SS Document 65 Filed 03/10/21 Page 6 of 13 Page ID #:815
                                                                                     6


     1                        But we feel now that if we can get the panel

     2    constituted then the proceeds would be disbursed, and I think

     3    we just wanted a date by which if the parties are not able to

     4    select a third party, that the Court could assist them in doing

     5    that.

     6                        I think the easiest way to do that would be to

     7    set a status conference for us to report back.

     8                THE COURT:    Okay.   I will set that date -- I will

     9    set a status conference on the White Glove matter for the 14th

    10    of December.    I want you guys to give me a joint report by noon

    11    on the 9th of December.

    12                MR. FISHER:    Your Honor, this is Kevin Fisher.           I

    13    have those dates, we will do that.

    14                        The other issue that my client wanted to

    15    inform the Court is Your Honor may not remember, but the

    16    settlement proceeds were broken down into two buckets.

    17                        One bucket of which would be governed by the

    18    panel that we're talking about forming, and then there was a

    19    second bucket that is controlled by the United States of

    20    America, that the USA had said they would -- had committed to

    21    try to use for the benefit of the people of Equatorial New

    22    Guinea.

    23                        It is my client's position there is no reason

    24    five years later on that that money hasn't been used for the

    25    benefit of the people of Equatorial New Guinea, and my client




                              UNITED STATES DISTRICT COURT
Case 2:19-cv-01848-GW-SS Document 65 Filed 03/10/21 Page 7 of 13 Page ID #:816
                                                                                 7


     1    intends to bring a motion to try to bring up for the Court to

     2    try and force that money to be used for the benefit of the

     3    people of Equatorial New Guinea in the near future.

     4                THE COURT:    I tell you what, why don't I put that

     5    motion on calendar for December 14th as well?

     6                MR. FISHER:    Very good, Your Honor.

     7                THE COURT:    All of the papers in regards to that

     8    motion must be filed by November 30th.

     9                        All right?

    10                MR. FISHER:    Very good, Your Honor.

    11                THE COURT:    So that takes care of the White Glove

    12    matter.

    13                        Let me ask as to Sweetwater, what happened?

    14                MR. FISHER:    Your Honor, the joint report would say

    15    that the initial payment contemplated by the settlement

    16    agreement has been made.

    17                        The next payment is not yet due, I believe

    18    it's due late at the end of this month, so that's where we are

    19    with regard to that.

    20                        I am hopeful that the other parties will make

    21    the payment as contemplated, but I will -- if Mr. Heath has

    22    anything to say about that, I will leave that to him.

    23                        But it would appear prudent at this time,

    24    given the second payment is not yet due, to set a further

    25    status conference in that matter also.




                              UNITED STATES DISTRICT COURT
Case 2:19-cv-01848-GW-SS Document 65 Filed 03/10/21 Page 8 of 13 Page ID #:817
                                                                                 8


     1                  THE COURT:    All right.   Let me ask Mr. Heath,

     2    anything else I should do other than setting a status

     3    conference?

     4                  MR. HEATH:    No.   That is appropriate, Your Honor.

     5    There have been some discussions with potential counsel moving

     6    the date for the second payment out to accommodate an effort to

     7    get liquid and come up with a second tranche.

     8                        Counsel are working together on that, it's not

     9    going to through a roadblock in the settlement or create any

    10    unnecessary heartburn, but to the extent that the status

    11    conference will accommodate that, that would be helpful and

    12    we're appearing back to the Court on December 14th, that seems

    13    like a time by which we would have the second payment on the

    14    settlement agreement made and the case would be resolved.

    15                  THE COURT:    All right.   Let me ask Mr. Fisher, any

    16    problem with my setting the status conference for December

    17    14th?

    18                  MR. FISHER:   No, Your Honor, I believe that would be

    19    appropriate.

    20                  THE COURT:    Okay.   All right.   I will set the status

    21    conference in the Sweetwater case for December 14th, and I want

    22    a status report on that matter by noon on December the 8th.

    23                        All right.      Anything else I need to discuss

    24    with you guys?

    25                  MR. BREW:    Your Honor, this is Julian Brew also for




                              UNITED STATES DISTRICT COURT
Case 2:19-cv-01848-GW-SS Document 65 Filed 03/10/21 Page 9 of 13 Page ID #:818
                                                                                 9


     1    Sweetwater.

     2                        I didn't directly volunteer this, but in the

     3    interest of not surprising the Court, it's likely there will be

     4    another lawsuit filed involving similar allegations in the

     5    United States case which would be related to this case as well.

     6    It's likely to happen in the next couple of weeks.

     7                  THE COURT:    On the same property?

     8                  MR. BREW:    Yes.

     9                  THE COURT:    Let me just ask, why wouldn't that have

    10    been something that would have been discussed in the prior

    11    settlement -- prior settlement conference?

    12                  MR. BREW:    Yes, Your Honor.   This is Julian Brew.

    13    It's additional parties that were involved in the sale.

    14                        I don't want to get into too much detail in

    15    it, but it involves aiding and abetting and other allegations.

    16                  THE COURT:    All right.    We will see what happens,

    17    anything else we need to discuss with you guys?

    18                  MR. FISHER:   Not from the defendants, Your Honor.

    19                  THE COURT:    All right.    Have a very nice day and

    20    stay safe.

    21                  MR. BREW:    Thank you, Your Honor.

    22                  (The proceedings concluded at 9:41 a.m.)

    23                                      * * *

    24

    25




                              UNITED STATES DISTRICT COURT
Case 2:19-cv-01848-GW-SS Document 65 Filed 03/10/21 Page 10 of 13 Page ID #:819
                                                                                  10


      1                     CERTIFICATE OF OFFICIAL REPORTER

      2

      3   COUNTY OF LOS ANGELES      )
                                     )
      4   STATE OF CALIFORNIA        )

      5

      6                I, TERRI A. HOURIGAN, Federal Official Realtime

      7   Court Reporter, in and for the United States District Court for

      8   the Central District of California, do hereby certify that

      9   pursuant to Section 753, Title 28, United States Code that the

     10   foregoing is a true and correct transcript of the

     11   stenographically reported proceedings held in the

     12   above-entitled matter and that the transcript page format is in

     13   conformance with the regulations of the judicial conference of

     14   the United States.

     15

     16   Date:   March 8, 2021

     17

     18

     19                                   /s/ TERRI A. HOURIGAN

     20                           TERRI A. HOURIGAN, CSR NO. 3838, RPR, CRR
                                      Federal Official Court Reporter
     21

     22

     23

     24

     25




                              UNITED STATES DISTRICT COURT
Case 2:19-cv-01848-GW-SS Document 65 Filed 03/10/21 Page 11 of 13 Page ID #:820
                                                                                                                                       1


              /              above-entitled [1] -      3:1, 10:4                   CYPRESS [1] - 2:4        7:8, 9:4
                            10:12                       care [1] - 7:11                                      FIRST [1] - 1:23
   /s [1] - 10:19            accommodate [2] -          case [9] - 3:11, 4:23,               D               first [1] - 3:11
                            8:6, 8:11                  5:1, 5:3, 5:22, 8:14,                                 fisher [1] - 8:15
              1              additional [1] - 9:13     8:21, 9:5                   date [6] - 4:11, 4:17,    FISHER [13] - 2:9,
                             address [1] - 5:4          Case [1] - 1:7            5:7, 6:3, 6:8, 8:6        2:9, 3:9, 4:3, 4:6, 4:9,
   11111 [1] - 2:5           agree [2] - 5:8, 5:10      cases [4] - 3:8, 3:10,     Date [1] - 10:16         4:24, 6:12, 7:6, 7:10,
   14th [5] - 6:9, 7:5,      agreement [5] - 4:11,     4:22                        dates [2] - 4:13, 6:13   7:14, 8:18, 9:18
  8:12, 8:17, 8:21          4:25, 5:19, 7:16, 8:14      CCRR [1] - 1:22            December [8] - 5:12,      Fisher [2] - 3:9, 6:12
   19-1848-GW [1] - 1:7      aiding [1] - 9:15          Central [1] - 10:8        6:10, 6:11, 7:5, 8:12,     five [1] - 6:24
                             al [1] - 1:8               CENTRAL [1] - 1:2         8:16, 8:21, 8:22           FOR [3] - 2:3, 2:8,
              2              allegations [2] - 9:4,     CERTIFICATE [1] -          defendant [1] - 3:23     2:13
                            9:15                       10:1                        DEFENDANT [1] -           force [1] - 7:2
   2000 [1] - 2:15           alternate [1] - 4:25       certify [1] - 10:8        2:13                       forcing [1] - 5:19
   2021 [1] - 10:16          America [1] - 6:20         chairman [2] - 4:16,       Defendants [1] - 1:9      foregoing [1] - 10:10
   2121 [1] - 2:10           Angeles [3] - 2:6,        4:18                        defendants [1] - 9:18     format [1] - 10:12
   213 [1] - 1:24           2:11, 2:16                  charity [1] - 4:11         detail [1] - 9:14         forming [1] - 6:18
   23rd [1] - 4:19           ANGELES [4] - 1:14,        client [2] - 6:14, 6:25    directly [1] - 9:2        forth [1] - 4:25
   28 [1] - 10:9            1:23, 3:1, 10:3             client's [1] - 6:23        disbursed [1] - 6:2       forward [1] - 4:12
                             appear [1] - 7:23          Code [1] - 10:9            discuss [3] - 5:17,       funds [1] - 5:2
              3              APPEARANCES [1] -          committed [1] - 6:20      8:23, 9:17                 future [1] - 7:3
                            2:1                         composition [1] -          discussed [1] - 9:10
   30th [2] - 5:15, 7:8                                                            discussions [1] - 8:5
   350 [1] - 1:23
                             appearances [1] -         5:17                                                            G
                            3:7                         concluded [1] - 9:22       disposed [2] - 5:2
   3838 [2] - 1:22, 10:20    appearing [5] - 3:9,       conference [11] -          District [2] - 10:7,      GEORGE [1] - 1:3
                            3:11, 3:22, 3:24, 8:12     5:11, 5:16, 6:7, 6:9,      10:8                       given [1] - 7:24
              4              appropriate [2] - 8:4,    7:25, 8:3, 8:11, 8:16,      DISTRICT [3] - 1:1,       Glove [5] - 3:6, 3:12,
                            8:19                       8:21, 9:11, 10:13          1:2, 1:3                  4:23, 6:9, 7:11
   400 [1] - 2:15                                                                  DIVISION [1] - 1:2
                             assist [1] - 6:4           conformance [1] -                                    governed [1] - 6:17
   4311 [1] - 1:23                                                                 DLA [1] - 2:14
                             assuming [1] - 5:13       10:13                                                 government [1] -
                             attempting [1] - 4:11      constituted [1] - 6:2      down [2] - 4:24, 6:16    3:14
              5              Attorney [3] - 2:5,        contemplated [2] -         Drive [1] - 2:10          Guinea [3] - 6:22,
                            2:10, 2:15                 7:15, 7:21                  Duane [1] - 3:21         6:25, 7:3
   500 [1] - 2:5
                             Avenue [1] - 2:15          controlled [1] - 6:19      due [3] - 7:17, 7:18,     guys [4] - 4:2, 6:10,
                                                        conversations [1] -       7:24                      8:24, 9:17
              7
                                       B               5:25
   753 [1] - 10:9                                       Corp [1] - 3:20                      E                         H
                             behalf [3] - 3:12,         correct [1] - 10:10
                            3:20, 3:22                  counsel [2] - 8:5, 8:8     easiest [1] - 6:6         heartburn [1] - 8:10
              8              benefit [3] - 6:21,        COUNSEL [1] - 2:1          effort [1] - 8:6          HEATH [3] - 2:14,
                            6:25, 7:2                   COUNTY [1] - 10:3          either [2] - 3:7, 5:18   3:19, 8:4
   8 [1] - 10:16
                             Boulevard [1] - 2:5        couple [1] - 9:6           electronically [1] -      Heath [3] - 3:19,
   894-2849 [1] - 1:24
                             BREW [6] - 2:4, 3:24,      COURT [21] - 1:1,         4:4                       7:21, 8:1
   8:30 [2] - 1:13, 3:2
                            8:25, 9:8, 9:12, 9:21      1:22, 3:5, 3:13, 3:18,      end [1] - 7:18            held [1] - 10:11
   8th [1] - 8:22
                             Brew [3] - 3:24, 8:25,    4:1, 4:5, 4:7, 4:21,        enlighten [1] - 4:7       helpful [1] - 8:11
                            9:12                       5:5, 6:8, 7:4, 7:7,         entitled [1] - 10:12      hereby [1] - 10:8
              9              bring [2] - 7:1                                       Equatorial [3] - 6:21,    Honor [19] - 3:15,
                                                       7:11, 8:1, 8:15, 8:20,
   90012 [1] - 1:23          broken [1] - 6:16         9:7, 9:9, 9:16, 9:19       6:25, 7:3                 3:19, 3:21, 4:3, 4:6,
   90025 [1] - 2:6           bucket [2] - 6:17,         Court [12] - 5:11,         essentially [1] - 4:9    4:9, 4:24, 5:6, 6:12,
   90026 [1] - 2:11         6:19                       5:14, 5:16, 5:18, 6:4,      et [1] - 1:8             6:15, 7:6, 7:10, 7:14,
   90067 [1] - 2:16          buckets [1] - 6:16        6:15, 7:1, 8:12, 9:3,       expeditiously [1] -      8:4, 8:18, 8:25, 9:12,
                             BY [3] - 2:4, 2:9, 2:14   10:7, 10:20                5:22                      9:18, 9:21
   9:41 [1] - 9:22
                                                        Covered [2] - 3:6,         extent [1] - 8:10         HONORABLE [1] -
   9th [1] - 6:11
                                       C               3:16                                                 1:3
                                                        create [1] - 8:9                     F               hopeful [1] - 7:20
             A               calendar [1] - 7:5                                                              HOURIGAN [4] -
                                                        CRR [1] - 10:20
   A.M [2] - 1:13, 3:2       California [4] - 2:6,      Crystal [4] - 3:6,         Federal [2] - 10:6,      1:22, 10:6, 10:19,
   a.m [1] - 9:22           2:11, 2:16, 10:8           3:12, 3:16, 3:23           10:20                     10:20
   abetting [1] - 9:15       CALIFORNIA [6] -           CSR [2] - 1:22, 10:20      FEDERAL [1] - 1:22
   able [1] - 6:3           1:2, 1:5, 1:14, 1:23,       CV [1] - 1:7               filed [4] - 4:4, 4:6,




                                      UNITED STATES DISTRICT COURT
Case 2:19-cv-01848-GW-SS Document 65 Filed 03/10/21 Page 12 of 13 Page ID #:821
                                                                                                                                        2

                            3:17, 3:23, 3:25, 4:10,                               related [1] - 9:5           stay [1] - 9:20
              I                                                  P
                            5:12, 6:9, 7:12, 7:25,                                remember [1] - 6:15         stenographically [1]
   identify [1] - 5:13      8:22, 10:12                page [1] - 10:12           report [6] - 4:2, 4:20,   - 10:11
   inform [1] - 6:15         matters [1] - 4:4         panel [11] - 4:13,        6:7, 6:10, 7:14, 8:22        STREET [1] - 1:23
   initial [1] - 7:15        MAURICIO [1] - 1:8       4:14, 4:15, 4:16, 4:18,     reported [1] - 10:11        Suite [2] - 2:5, 2:15
   intends [1] - 7:1         mediation [1] - 5:20     4:19, 5:7, 5:9, 5:18,       REPORTER [2] -              supposed [3] - 4:2,
   interest [1] - 9:3        members [4] - 4:14,      6:1, 6:18                  1:22, 10:1                 4:14, 4:16
   involved [1] - 9:13      4:15, 4:18, 5:8            papers [1] - 7:7           Reporter [2] - 10:7,        surprising [1] - 9:3
   involves [1] - 9:15       mid [1] - 5:12            Park [1] - 2:10           10:20                        SWEETWATER [1] -
   involving [1] - 9:4       money [2] - 6:24, 7:2     parties [10] - 4:10,       REPORTER'S [1] -          1:5
   issue [2] - 5:3, 6:14     Monica [1] - 2:5         4:16, 4:17, 4:20, 5:7,     1:12                         Sweetwater [6] - 3:6,
                             month [1] - 7:18         5:13, 5:19, 6:3, 7:20,      representation [1] -      3:12, 3:25, 7:13, 8:21,
             J               morning [2] - 3:15,      9:13                       5:8                        9:1
                            3:19                       party [8] - 4:14, 5:10,    resolved [1] - 8:14
   joint [2] - 6:10, 7:14    motion [3] - 7:1, 7:5,   5:13, 5:18, 5:20, 5:21,     respective [1] - 5:8                  T
   JUDGE [1] - 1:3          7:8                       5:25, 6:4                   rid [3] - 4:21, 4:22
   judicial [1] - 10:13      move [2] - 4:12, 5:22     path [1] - 4:25            rkf@fkslaw.net [1] -       TELEPHONIC [1] -
   Julian [3] - 3:24,        moving [1] - 8:5          payment [6] - 7:15,       2:11                       1:12
  8:25, 9:12                 MR [21] - 3:9, 3:15,     7:17, 7:21, 7:24, 8:6,      roadblock [1] - 8:9        TERRI [4] - 1:22,
   JULIAN [1] - 2:4         3:19, 3:21, 3:24, 4:3,    8:13                        ROOM [1] - 1:23           10:6, 10:19, 10:20
   julian@cypressllp.       4:6, 4:9, 4:24, 5:6,       people [3] - 6:21,         RPR [1] - 10:20            THE [22] - 2:3, 2:8,
  com [1] - 2:6             6:12, 7:6, 7:10, 7:14,    6:25, 7:3                                             2:13, 3:5, 3:13, 3:18,
                            8:4, 8:18, 8:25, 9:8,      PIPER [1] - 2:14                                     4:1, 4:5, 4:7, 4:21,
                                                                                            S
                            9:12, 9:18, 9:21           Plaintiff [1] - 1:6                                  5:5, 6:8, 7:4, 7:7,
             K
                             multiple [1] - 4:10       PLAINTIFF [2] - 2:3,       safe [1] - 9:20           7:11, 8:1, 8:15, 8:20,
   KEVIN [1] - 2:9           must [1] - 7:8           2:8                         sale [1] - 9:13           9:7, 9:9, 9:16, 9:19
   Kevin [2] - 3:9, 6:12                               plaintiffs [1] - 3:25      Santa [1] - 2:5            third [6] - 5:10, 5:13,
                                                                                                            5:18, 5:20, 5:21, 6:4
   KREKORIAN [1] -                     N               point [1] - 5:17           second [6] - 3:12,
  2:9                                                  position [1] - 6:23       6:19, 7:24, 8:6, 8:7,       Title [1] - 10:9
                             near [1] - 7:3            potential [1] - 8:5       8:13                        together [1] - 8:8
             L               need [2] - 8:23, 9:17     problem [1] - 8:16         Section [1] - 10:9         Tour [1] - 3:16
                             negotiations [1] -        proceedings [2] -          see [2] - 4:5, 9:16        tranche [1] - 8:7
   late [1] - 7:18          4:10                      9:22, 10:11                 select [4] - 4:14,         TRANSCRIPT [1] -
   Law [3] - 2:5, 2:10,      New [3] - 6:21, 6:25,     proceeds [3] - 4:20,      4:16, 5:20, 6:4            1:12
  2:15                      7:3                       6:2, 6:16                   selected [2] - 4:15,       transcript [2] -
   lawsuit [1] - 9:4         next [2] - 7:17, 9:6      property [1] - 9:7        4:18                       10:10, 10:12
   leave [1] - 7:22          nice [1] - 9:19           proposed [3] - 4:13,       selecting [2] - 4:13,      true [1] - 10:10
   LEE [1] - 3:15            NO [2] - 1:22, 10:20     4:17, 5:7                  5:18                        try [3] - 6:21, 7:1, 7:2
   Lee [1] - 3:15            noon [2] - 6:10, 8:22     protracted [2] - 5:23,     selection [1] - 5:7        Tuesday [1] - 4:6
   LEVI [1] - 2:14           notice [1] - 5:14        5:24                        set [8] - 4:24, 4:25,      two [3] - 4:15, 4:17,
   Levi [1] - 3:19           November [3] - 4:19,      provide [1] - 5:14        5:11, 6:7, 6:8, 6:9,       6:16
   likely [2] - 9:3, 9:6    5:15, 7:8                  provides [1] - 5:19       7:24, 8:20
   liquid [1] - 8:7                                    prudent [1] - 7:23         setting [2] - 8:2, 8:16               U
   LLC [1] - 1:5                       O               pursuant [1] - 10:9        settlement [8] - 4:25,
   LLP [2] - 2:4, 2:14                                                           5:19, 6:16, 7:15, 8:9,      U.S [1] - 1:3
                                                       put [1] - 7:4
   Los [3] - 2:6, 2:11,      obviously [1] - 4:23                                8:14, 9:11                  ultimately [1] - 5:1
  2:16                       OF [6] - 1:2, 1:12,                                  similar [1] - 9:4          UMANSKY [1] - 1:8
                            2:1, 10:1, 10:3, 10:4
                                                                 Q                                           Umansky [2] - 3:7,
   LOS [4] - 1:14, 1:23,                                                          sometime [2] - 4:19,
  3:1, 10:3                  Official [2] - 10:6,      quick [1] - 4:1           5:12                       3:20
   LYONS [2] - 3:21,        10:20                                                 somewhat [1] - 5:23        UMRO [1] - 3:20
                             OFFICIAL [2] - 1:22,                                                            unable [2] - 4:12,
  5:6                                                            R                Stars [1] - 2:15
   Lyons [2] - 3:21, 5:4    10:1                                                  STATE [1] - 10:4          5:13
                             once [2] - 5:2, 5:21      Realtime [1] - 10:6        STATES [1] - 1:1           United [7] - 3:5, 3:16,
             M               One [4] - 3:6, 3:11,      Realty [1] - 3:20          States [7] - 3:5, 3:16,   6:19, 9:5, 10:7, 10:9,
                            3:16, 3:23                 reason [1] - 6:23         6:19, 9:5, 10:7, 10:9,     10:14
   Malibu [1] - 3:7          one [3] - 4:3, 4:14,      reasons [1] - 5:24        10:14                       UNITED [1] - 1:1
   MALIBU [1] - 1:5         6:17                       regard [2] - 5:6, 7:19     status [11] - 4:2,         unnecessary [1] -
   March [2] - 4:19,         oOo [1] - 3:3             regards [1] - 7:7         5:11, 5:16, 6:7, 6:9,      8:10
  10:16                      opting [1] - 4:12         regulations [1] -         7:25, 8:2, 8:10, 8:16,      up [2] - 7:1, 8:7
   matter [11] - 3:5,                                 10:13                      8:20, 8:22                  US [1] - 2:14




                                      UNITED STATES DISTRICT COURT
Case 2:19-cv-01848-GW-SS Document 65 Filed 03/10/21 Page 13 of 13 Page ID #:822
                                                                           3

   USA [3] - 4:9, 5:3,
  6:20

             V
   versus [2] - 3:6, 3:7
   volunteer [1] - 9:2
   vs [1] - 1:7

             W
   weeks [1] - 9:6
   WEST [1] - 1:23
   WESTERN [1] - 1:2
   White [7] - 3:6, 3:12,
  3:16, 3:23, 4:23, 6:9,
  7:11
   WILLIAM [1] - 2:14
   Woo [1] - 3:15
   WU [1] - 1:3

             Y
   years [1] - 6:24




                            UNITED STATES DISTRICT COURT
